Case 1:19-cv-03939-TWP-TAB Document 11 Filed 05/08/20 Page 1 of 7 PageID #: 125




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 RICHIE A. JOHNSON,                                    )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )       No. 1:19-cv-03939-TWP-TAB
                                                       )
 WENDY KNIGHT,                                         )
                                                       )
                               Respondent.             )

                      Order Denying Petition for a Writ of Habeas Corpus
                            and Directing Entry of Final Judgment

        Indiana prison inmate Richie A. Johnson petitions for a writ of habeas corpus challenging

 a prison disciplinary sanction imposed in disciplinary case number CIC 19-05-0224. For the

 reasons explained in this Order, Mr. Johnson’s habeas petition must be denied.

        A.      Overview

        Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

 class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

 485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App’x 347, 348 (7th Cir. 2018).

 The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

 notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

 decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

 evidence justifying it; and 4) "some evidence in the record" to support the finding of guilt.

 Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

 418 U.S. 539, 563-67 (1974).
Case 1:19-cv-03939-TWP-TAB Document 11 Filed 05/08/20 Page 2 of 7 PageID #: 126




        B.      The Disciplinary Proceeding

        On May 17, 2019, Indiana Department of Correction (IDOC) Correctional Officer J. Raines

 wrote a Report of Conduct charging Mr. Johnson with possession of dangerous/deadly

 contraband/property, a violation of the IDOC’s Adult Disciplinary Code offense A-106. The

 Report of Conduct states:

        On 5-17-19 at approximately 10:24 Pm I Ofc J. Raines and OII B. Sekhar were
        conducting a shakedown of 5-4A when I found a piece of metal sharpened to a
        point, with a piece of clothing material wrapped around part of it. I recognized it to
        be a homemade weapon. I found this item hidden on the lip of the heating vent. The
        item was approximately 6 inches long.

 Dkt. 6-1.

        The cell was Mr. Johnson's. He was notified of the charge on May 22, 2019, when he

 received the Screening Report. Dkt. 6-5. Mr. Johnson pled not guilty to the charge, did not ask for

 any witnesses, but asked for "any and all evidence." Id.

        A hearing was held on June 11, 2019. Dkt. 6-7. Mr. Johnson told the hearing officer that

 he did not contest the fact that officers found a weapon in his cell, just that he did not know the

 weapon was there. Id. His cellmate had moved a few days prior to the shakedown, so Mr. Johnson

 was the sole occupant of the cell. Id. The hearing officer had reviewed video evidence and

 furnished Mr. Johnson with a video review report. Dkt. 6-8. Based on Mr. Johnson’s statement,

 the video evidence, the staff reports, and a photograph of the weapon, the hearing officer found

 Mr. Johnson guilty of the charged offense. Id. and dkt. 6-13. The sanctions imposed included a

 ninety-day earned-credit-time deprivation. Id.

        Mr. Johnson appealed to the Facility Head and the IDOC Final Reviewing Authority, but

 both appeals were denied. Dkts. 6-9 & 6-10. He then brought this petition for a writ of habeas

 corpus pursuant to 28 U.S.C. § 2254.



                                                  2
Case 1:19-cv-03939-TWP-TAB Document 11 Filed 05/08/20 Page 3 of 7 PageID #: 127




           The Warden filed his return to the show cause order on November 1, 2019. Dkt. 6.

 Mr. Johnson did not file a reply/traverse.

           C.     Analysis

           In his petition for a writ of habeas corpus, Mr. Johnson claims that his due process rights

 were violated when (1) no evidence was presented at the disciplinary hearing as he had requested;

 (2) no cell inspection had been performed before his shakedown; (3) IDOC policy was violated

 when he was not screened and provided a hearing within seven days; and (4) he was not taken to

 the segregation unit until a month after the shakedown, a factor showing he was innocent. Dkt. 1

 at 4-7.

                  (1)     Procedural Default

           The Warden asserts that the Court cannot consider Mr. Johnson's third and fourth grounds

 for relief because they were not presented to the Warden or the Final Reviewing Authority during

 Mr. Johnson's administrative appeals. Dkt. 6 at 6. Mr. Johnson, as noted above, did not file a

 reply/traverse to the Warden's arguments, thus the arguments are considered unrebutted.

           In Indiana, only the issues raised in a timely appeal to the Facility Head and then to the

 Final Reviewing Authority may be raised in a subsequent Petition for Writ of Habeas Corpus. See

 28 U.S.C. § 2254(b)(1)(A); Eads v. Hanks, 280 F.3d 728, 729 (7th Cir. 2002); Moffat v. Broyles,

 288 F.3d 978, 981 (7th Cir. 2002). The Warden also argues that because the time for Mr. Johnson

 to have completed his administrative appeals has passed, Mr. Johnson has procedurally defaulted

 those claims and no habeas corpus relief can be granted on defaulted grounds. Dkt. 6 at 9.

           The record supports the Warden's argument that Mr. Johnson failed to present these issues

 during his administrative appeals. Dkts. 6-9 & 6-10. Accordingly, habeas corpus relief on issues

 three and four of Mr. Johnson's petition is denied.



                                                    3
Case 1:19-cv-03939-TWP-TAB Document 11 Filed 05/08/20 Page 4 of 7 PageID #: 128




                (2)     Denial of Evidence

        Mr. Johnson's first ground for relief was that he was denied the evidence he requested, but

 he does not then argue that he was unable to defend himself. Dkt. 1 at 5. Rather, he argues that

 because no evidence was produced, he could not have been found guilty. Id. Mr. Johnson's

 definition of the term "evidence" appears to be limited to the actual weapon found in his cell.

        Mr. Johnson argues no evidence whatsoever was presented, not even a picture of the

 weapon, but he has only his argument to support the contention. The Warden argues evidence was

 presented, in the form of a photograph of the knife, as well as video evidence, the staff reports,

 and Mr. Johnson's statement. Resolution of these competing arguments is not necessary because

 even if the weapon or a picture of it was not produced at the hearing, the staff reports alone are

 some evidence to support the hearing officer's decision. Thus, not presenting the actual weapon at

 the hearing was harmless error at the most. See Jones v. Cross, 637 F.3d 841, 847 (7th Cir. 2011)

 (applying the harmless error doctrine to prison disciplinary hearings).

        Challenges to the sufficiency of the evidence are governed by the "some evidence"

 standard. "[A] hearing officer's decision need only rest on 'some evidence' logically supporting it

 and demonstrating that the result is not arbitrary." Ellison, 820 F.3d at 274; see Eichwedel v.

 Chandler, 696 F.3d 660, 675 (7th Cir. 2012) ("The some evidence standard . . . is satisfied if there

 is any evidence in the record that could support the conclusion reached by the disciplinary board.")

 (citation and quotation marks omitted). The "some evidence" standard is much more lenient than

 the "beyond a reasonable doubt" standard. Moffat v. Broyles, 288 F.3d 978, 981 (7th Cir. 2002).

 "[T]he relevant question is whether there is any evidence in the record that could support the

 conclusion reached by the disciplinary board." Hill, 472 U.S. at 455-56 (emphasis added). The




                                                  4
Case 1:19-cv-03939-TWP-TAB Document 11 Filed 05/08/20 Page 5 of 7 PageID #: 129




 Conduct Report "alone" can "provide[] 'some evidence' for the . . . decision." McPherson v.

 McBride, 188 F.3d 784, 786 (7th Cir. 1999).

         Mr. Johnson's statement at the hearing was that he did not dispute that officers found a

 weapon in his cell. He only disputed whether he had knowledge of it. Dkt. 6-7. His statement that

 he did not dispute that a weapon was found in his cell is "some evidence," as is the conduct report.

 In this case there is "some evidence" to support the hearing officer's decision. Habeas corpus relief

 is denied on this ground.

                 (3)     No Cell Inspection

         If Mr. Johnson's contention that no cell inspection was performed prior to the discovery of

 the weapon in his cell is challenging the sufficiency of the evidence, that argument is meritless for

 the reasons just explained about the "some evidence" standard. If Mr. Johnson is contending that

 IDOC violated its policies by conducting a shakedown without a cell inspection, he points to no

 such policies. Moreover, however, if there was a policy violation involved, it is of no consequence

 because the failure to follow policy, or even the intentional breaking of a prison rule or state law

 is not a federal constitutional violation.

         Prison policies, regulations, or guidelines do not constitute federal law; instead, they are

 "primarily designed to guide correctional officials in the administration of a prison . . . not . . . to

 confer rights on inmates." Sandin v. Conner, 515 U.S. 472, 481-82 (1995). Therefore, claims based

 on prison policy are not cognizable and do not form a basis for habeas relief. See Keller v.

 Donahue, 271 F. App'x 531, 532 (7th Cir. 2008) (rejecting challenges to a prison disciplinary

 proceeding because, "[i]nstead of addressing any potential constitutional defect, all of [the

 petitioner's] arguments relate to alleged departures from procedures outlined in the prison

 handbook that have no bearing on his right to due process"); Rivera v. Davis, 50 F. App'x 779, 780



                                                    5
Case 1:19-cv-03939-TWP-TAB Document 11 Filed 05/08/20 Page 6 of 7 PageID #: 130




 (7th Cir. 2002) ("A prison's noncompliance with its internal regulations has no constitutional

 import – and nothing less warrants habeas corpus review."); see also Estelle v. McGuire, 502 U.S.

 62, 68 at n.2 (1991) ("[S]tate-law violations provide no basis for federal habeas relief.").

        If there was a policy that was broken, that fact does not provide habeas corpus relief. If the

 lack of a cell shakedown challenges the sufficiency of the evidence, that argument also fails

 considering the meager "some evidence" standard. Accordingly, Mr. Johnson is not entitled to

 habeas corpus on this ground for relief and it is denied.

        D.      Conclusion

        “The touchstone of due process is protection of the individual against arbitrary action of

 the government.” Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,

 disciplinary proceedings, or sanctions involved in the events identified in this action, and there

 was no constitutional infirmity in the proceeding which entitles Mr. Johnson to the relief he seeks.

 Accordingly, Mr. Johnson’s petition for a writ of habeas corpus is denied and this action

 dismissed with prejudice. Final judgment consistent with this Order shall now enter.

        IT IS SO ORDERED.



 Date: 5/8/2020




                                                   6
Case 1:19-cv-03939-TWP-TAB Document 11 Filed 05/08/20 Page 7 of 7 PageID #: 131




 Distribution:

 Richie A. Johnson
 121528
 Pendleton - Correctional Industrial Facility
 Correctional Industrial Facility
 Inmate Mail/Parcels
 5124 West Reformatory Road
 Pendleton, IN 46064

 Natalie Faye Weiss
 Indiana Attorney General
 natalie.weiss@atg.in.gov




                                                7
